WiNsnow, J.
The findings do not advise us of the exact facts which the trial judge concluded were established by the evidence with respect to the counterclaim. There is a general statement that the allegations of the counterclaim are not proven, and also general findings and conclusions that the land contract is a valid and binding contract. But this can hardly be called a compliance with the statute which requires that the decision of the judge shall contain “ the facts found by him.” E. S. sec. 2863. ¥e have therefore been obliged to examine the evidence very carefully, and have reached the conclusion that it clearly establishes the following facts as to the counterclaim, viz.: That the plaintiffs owned the real estate and were anxious to sell it; that they did not enter into any scheme with Be Leur to defraud and deceive the defendant or any one else; that De Leur was not in fact their agent for the sale, in any ordinary acceptation of the term agent, but that he obtained from them a verbal option on the lots for $33,615 in case he purchased them himself or procured others to purchase them, with the understanding that he was to have a discount of $2,040 in ■either case; that, not having the money or credit to make *504tbe first payment, be appbed to tbe defendant to'indorse bis noté for $3,000, for tbe purpose of making that payment,, and stated tbe price of tbe land to be $33,675, and that be expected to immediately sell at an advance, and offered to bave tbe contract made out in tbe defendant’s name, as se--curity for bis indorsement, and further agreed to divide tbe profit of tbe deal with tbe defendant in consideration of bis indorsement; that De Leur really expected to sell tbe lots to others very soon at an advance; that tbe proceeds of the $3,000 note were paid by He Leur to tbe plaintiffs, and they returned to him (De Leur) tbe agreed discount; that no sale having been made to others, and tbe note indorsed by tbe -defendant falling due, tbe same was renewed and indorsed anew by tbe defendant, and that this second note, when due,. . was paid by tbe defendant; that He Leur entirely failed in securing any purchaser, and, when tbe first instalment of interest became due upon tbe deferred payments, this action was brought to recover it.
All of these facts appear from tbe testimony of tbe defendant himself, except tbe facts as to tbe arrangement between De Leur and the plaintiffs for'the- discount, and bis actual receipt of such discount, and tbe fact as to De Leur’s actual expectation to resell tbe land. Hence it must follow that, if there was fraud, it must consist of tbe concealment of tbe discount arrangement, or tbe representation that be expected to resell tbe land at an advance. Tbe statement that be expected to resell at an advance may be at once dismissed from consideration, as it is clearly not a fraudulent representation. Tbe defend ant himself says in bis testimony: “ He didn’t tell me that be bad already effected any sale of tbe property. He only said be needed a very short time,— a general statement on bis part that tbe property would be sold in a very short time.” It is very plain from this that,, if tbe fact was that He Leur was endeavoring to sell to-others (as we bave no doubt be was), tbe statement that be *505would soon have a purchaser was a mere hope, opinion, or prediction as to the future, and not a statement of an existing or accomplished fact, and thus cannot be a basis of a claim of fraud.
Ye might, perhaps, stop here, as the defendant directly testified several times that the reason why he accepted the contract was on account of the representation made by De Leur that he would soon have a purchaser for the lots at an advance. But, conceding that there is some evidence that the concealment of the fact of De LeurV arrangement with the plaintiffs for a rebate had any influence on the defendant’s actions, we still do not see how a claim of fraud can be based upon it. There is no claim in the pleadings or' proof that the land was not worth all and more than the amount named in the contract. The defendant was a banker and a business man of long experience, and he was requested to indorse a note, and he was seeking to obtain security simply for that indorsement. He did not expect to buy the land, but he knew, when he received the contract, that if De Leur did not succeed in selling the land to others, and failed to pay the note, the only way he could make anything" out of the land contract was to pay it up and take the land. Consequently, he contemplated, when he took the contract running to himself, that He Leur’s • note might not be paid, and that thus a contingency might arise under which he' would be obliged to carry out the contract and take the land. What were the important and material facts which he should know in this view of the transaction? Plainly, all that was material for him to know was the value of the land, and how much he would have to pay to get it. He knew the exact sum that he would have to pay, and, if he did not know the value of the land, it was clearly his own fault, as he made no inquiries, and even now makes no claim that it was not worth the full contract price. He made his indorsement with exact knowledge of the obligation he as*506■sumed and of tbe amount be would bave to pay to make bis security valuable, and it appears (by lack of any testimony to tbe contrary) tbat bis security was of sufficient value to fully protect bim. How, tben, bas be been wronged or defrauded by tbe concealment of tbe fact tbat De Leur was to receive a discount ? EEs contract was one of indemnity for bis indorsement, and be is fully indemnified. We perceive no ground upon wbicb be can claim rescission of tbe contract.
By the Cov/rt.— Judgment affirmed.